Case 1:17-cv-00078-MSM-PAS Document 46 Filed 09/30/20 Page 1 of 22 PageID #: 849




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND




  ELDOMINIC RAMSEY and                   :
      EDRICK A. RAMSEY, III,             :
                Plaintiffs               :
                                         :
                     v.                  :            1:17-cv-00078-MSM-PAS
                                         :
  CITY OF PAWTUCKET, et al,              :
                Defendants               :




                            MEMORANDUM AND ORDER

  Mary S. McElroy, United States District Judge

        The plaintiffs, 27-year-old Eldominic Ramsey (Eldominic) and his 42-year-old

  uncle, Edrick Ramsey (Edrick),1 have turned to federal court to redress what they

  contend was unbridled police conduct resulting in the unlawful detention of one and

  the false arrest, imprisonment and malicious prosecution of the other.            The

  defendants, on the other hand, view what happened as an example of determined law

  enforcement investigation that succeeded despite the attempt of plaintiff Edrick


  1 As will be seen, this case unfolded in two stages, temporally and factually. On
  March 2, 2014, a traffic stop occurred which allegedly resulted in an
  unconstitutionally-prolonged detention. Eldominic’s claims in Counts I, II and III
  arise from that. Some months later, as a result of that stop, Edrick was arrested, an
  event that gave rise to his claims under Count I, II, and IV through VI.
         To avoid confusion, the plaintiffs will be referred to by their first names. No
  disrespect is intended.
                                             1
Case 1:17-cv-00078-MSM-PAS Document 46 Filed 09/30/20 Page 2 of 22 PageID #: 850




  Ramsey to stymie it. In this Court’s view, however, the investigatory stop that began

  this case was so prolonged beyond the time required to resolve the traffic infraction

  that initially justified it, that the conclusion is inescapable that the constitutional

  rights of the vehicle’s passenger were violated. In the ordinary case, the facts on

  which this conclusion rests are sufficiently undisputed that summary judgment on

  liability for the claim of unconstitutional detention would be appropriately granted

  to the plaintiff. As explained below, however, this is not the ordinary case. While the

  constitutional violation may be clear, it is not at all clear whose constitutional right

  was violated, and a legitimate dispute exists over that issue of material fact. That

  dispute precludes what would otherwise be partial summary judgment granted in

  favor of plaintiff Eldominic Ramsey. The undisputed facts, however, require the

  denial of summary judgment on Eldominic’s claims to all defendants. Moreover, for

  the reasons discussed below, the Court rejects the availability of qualified immunity

  for either of these defendant officers.

         Therefore, plaintiff Eldominic’s motion (ECF No. 34) is DENIED, however

  Counts I, II and III remain with respect to Eldominic for the limited purpose of

  determining whether he was the passenger in the vehicle. As to the motions for

  summary judgment filed by Edrick Ramsey (ECF No. 34), and the defendants (ECF

  No. 32), both are DENIED.




                                             2
Case 1:17-cv-00078-MSM-PAS Document 46 Filed 09/30/20 Page 3 of 22 PageID #: 851




                                              I

                                       THE FACTS

        The case arose out of a traffic stop occurring at 5 p.m. on March 2, 2014, in the

  City of Pawtucket, Rhode Island. Unless otherwise indicated, the facts below are

  undisputed.   The record does not reveal why the attention of Pawtucket Police

  Officers John Donley and Geoffrey Metfooney was drawn to a car driven by Renee

  Souza, bearing Rhode Island license plate 594048. There was nothing apparently

  suspicious, illegal, or untoward about the way the car was proceeding, and no traffic

  infractions were seen or suspected. The plaintiffs suggest that the reason Donley and

  Metfooney became focused on the vehicle was because its driver, Renee Souza, is

  white, and the male passenger, Eldominic Ramsey,2 is black.             Whatever the

  motivation of the officers is of no moment. They were entitled, from the distance of

  their cruiser, to run a license plate check on the car.

        The report came back that R.I. plate 594048 was an expired registration, so at

  that point the officers had ample reason to stop the car, which they did. This traffic

  stop is not challenged by the Ramseys. Souza produced a valid printed registration,

  but for R.I. plate 594049 – off by one number. For the next several minutes, Donley

  engaged Souza in a discussion that convinced the officer that a clerical error had

  occurred at the Registry of Motor Vehicles and, without giving her a citation, he




  2 As indicated earlier, the defendants dispute the identity of the passenger and
  contend that the passenger was in fact Edrick, the uncle. For purposes of their
  motion for summary judgment on the constitutional claims of Eldominic, however,
  they assume arguendo the passenger was Eldominic. (ECF No. 32-1, p. 16).
                                              3
Case 1:17-cv-00078-MSM-PAS Document 46 Filed 09/30/20 Page 4 of 22 PageID #: 852




  advised her she should straighten it out there. There is essentially no dispute that

  in “maybe” five minutes3 the officers had decided to take no action on the registration

  of the vehicle. (ECF No. 40, Para 22).

        All would have ended well, and Souza and her passenger would have been on

  their way but for the fact that the police decided to find out more about the

  passenger.4 The officers spent at least the next 20 – 23 minutes5 detaining the two

  and questioning the passenger in an effort to ascertain his identity. The passenger

  said he was carrying no identification and had never had a driver’s license. He gave

  his name as Eldominic Ramsey, gave a date of birth as XX/YY/ZZZZ, and gave an

  address in the City of Providence.6



  3 The Ramseys claim the registration issue was resolved in “five minutes or less.” The
  officers assert it took “maybe five minutes, not very long.” The defendants’
  formulation is assumed true for purposes of this discussion.
  4 The defendants maintain this inquiry began while investigating the registration.
  The plaintiffs, citing Donley’s deposition testimony, contend the registration
  discrepancy was already resolved. (ECF No. 38, Para 20). In finding an
  unconstitutionally prolonged detention, the Court has accepted the defendants’
  version.
  5
   Although the defendants dispute that the questioning went on for this long, all the
  evidence adduced by both parties indicates that it did. Donley in his deposition said
  the duration of the stop was 25 minutes, but the police call log indicates 28 minutes
  (ECF No. 40, Para 57). In their Memorandum, the Defendants cite Donley’s belief
  the duration was 25 minutes and reference the call log’s 28 minutes. (ECF 32-1, p.
  6). Eldominic’s deposition estimate for the length of the stop was 30 – 40 minutes.
  6
    In keeping with the concern about identifying information, there is no need to
  publish the plaintiff’s date of birth. Suffice it to say that he gave the correct date of
  birth for Eldominic Ramsey and that the date of birth he gave matched database
  records for Eldominic Ramsey. Similarly, the address given is irrelevant, except to
  say that the parties agree that it was the correct address for both Eldominic and
  Edrick Ramsey. The plaintiffs maintain that Eldominic had never had a driver’s
  license because he has mild cerebral palsy. The defendants correctly point out that
                                             4
Case 1:17-cv-00078-MSM-PAS Document 46 Filed 09/30/20 Page 5 of 22 PageID #: 853




  He said his name was Eldominic Ramsey, he spelled it for Donley, and he gave his

  birthdate and address. Renee Souza explained that he was her boyfriend, Eldominic

  Ramsey, that he was who he claimed to be, and that the address and birthdate he

  gave were correct. But Donley became convinced that the passenger could not be

  named Eldominic Ramsey because the officer could not find any evidence of a driver’s

  license, a criminal history or outstanding warrant attached to a person with that

  name and birthdate – a circumstance he felt was too “highly unusual” to be believed.

  Donley also was skeptical because the passenger pronounced and spelled the name

  “Eldominic” slowly – in what he characterized as a “rehearsed” way –, and because

  Souza said she did not know Eldominic’s middle name.            So the detention and

  questioning continued, even after a check with the Rhode Island State Police revealed

  a State Identity Card in the name of Eldominic Ramsey, bearing the same date of

  birth and address.7 Donley was not even then satisfied because he became convinced

  that the physical description on the card – a person 27 years old, 5’1” and 140 pounds

  – did not match the person he was seeing in the passenger seat. Metfooney directed

  the passenger out of the car, saw the passenger out of the car, and believed he was

  shorter than Metfooney’s height of 5’6” and was lighter than Metfooney’s weight of

  200 lbs.



  the officers were not aware of that at the time of the detention, so it plays no part in
  the Court’s consideration.
  7A State Identification card is an alternative designed specifically for persons who
  hold no driver’s license.     It is intended to serve as official identification.
  http://www.dmv.ri.gov/licenses/stateID


                                             5
Case 1:17-cv-00078-MSM-PAS Document 46 Filed 09/30/20 Page 6 of 22 PageID #: 854




        In the absence of anything concrete, the officers allowed the couple to leave.

  The plaintiffs maintain the stop consumed 45 minutes; the defendants assert it was

  much shorter – that the entire questioning of the passenger took something less than

  20 minutes. The Pawtucket police log indicates 28 minutes. Again, this dispute is

  not material. It is undisputed that the “mission” of the stop – the check on the

  registration – was resolved in five minutes or less. From that point, the vehicle and

  its occupants were unlawfully detained, and how many minutes of illegal detention

  passed after that point does not matter with respect to liability.

        The events up to this point form the basis of all three of Eldominic’s claims.

  Metfooney’s involvement with this case ended, but, back at the station, Donley

  pressed on. He assumed the passenger was misrepresenting his identity to evade an

  outstanding warrant.     There were, however, no outstanding warrants or active

  criminal charges for either Ramsey. Donley ultimately came up with an old, sealed

  arrest record for Eldominic Ramsey,8 and a number of previous contacts for Edrick

  Ramsey – a person described on a booking card as 42 years of age, 5’6” and 185

  pounds. The booking card noted that Eldominic had a scar on his nose.9


  8At the scene, Eldominic had told the officers he had once been arrested but that it
  had been dismissed. Edrick’s contacts were at least seven (7) years old.
  9The presence or absence of a scar is significant. Both Ramseys assert that Officer
  Donley ignored the fact that Eldominic has a very noticeable scar on his nose, which
  Edrick lacks. Donley asserts he did not notice whether the passenger had a scar and
  did not notice any scar on anyone’s booking card. He did not mention in the affidavit
  used to obtain the arrest warrant any discrepancy about a scar between the person
  he saw and Edrick Ramsey’s booking card. The Ramseys maintain that he identified
  the passenger as Edrick in the face of major discrepancies in physical description,
  most notably Eldominic’s scar that Edrick lacks. They also point to the omission of
  this information from the warrant application as evidence of malice.
                                             6
Case 1:17-cv-00078-MSM-PAS Document 46 Filed 09/30/20 Page 7 of 22 PageID #: 855




        Now absolutely convinced that the passenger in the car was Edrick, not

  Eldominic, Donley concluded he had been lied to and procured an arrest warrant a

  few days later for Edrick Ramsey. When Edrick found out about the warrant, many

  months later, he voluntarily went to the Pawtucket Police Station on October 1, 2014

  and was arrested for obstruction of justice. He was prosecuted predicated on his

  alleged giving of a false name, a charge that was dismissed on November 5, 2014,

  after three court appearances and five weeks.


                                            II.

                         JURISDICTION AND LEGAL CLAIMS

        The plaintiffs have set forth claims both under state tort law and federal and

  state constitutional law. Counts I and II claim both Eldominic and Edrick suffered

  violations of their Fourth Amendment right to be free from unreasonable searches

  and seizures, as well as their correlate right under Art. 1 §6 of the Rhode Island

  Constitution.10   Count III contends that same prolonged detention of Eldominic

  Ramsey constituted false imprisonment as a common law tort. Counts IV and V

  allege that Edrick Ramsey was the subject of a constitutional-level malicious

  prosecution, in violation of a cluster of state and federal constitutional provisions.11



  10 As discussed infra, these claims arise from different facts. Eldominic claims
  violations stemming from the detention of the vehicle; Edrick’s claims stem from his
  arrest many months later and subsequent prosecution.

  11 Edrick invokes not only the Fourth and Fourteenth Amendments to the United
  States Constitution, but also the Fifth Amendment. In the corresponding state
  constitutional claim, however, he cites only Art. 1, § 6, and omits any reference to a
  state due process provision.
                                             7
Case 1:17-cv-00078-MSM-PAS Document 46 Filed 09/30/20 Page 8 of 22 PageID #: 856




  Count VI is brought on behalf of Edrick, asserting that his prosecution for obstruction

  of justice was maliciously instigated and pursued by Donley, incurring liability under

  state tort law.   The defendants are sued in both their official and individual

  capacities. With respect to the claims against them in their individual capacities, the

  plaintiffs seek monetary damages. With respect to the claims against them in their

  official capacities and against the Police Department, the Ramseys seek declaratory

  and injunctive relief, directed at the City’s training, and destruction of the records of

  Edrick Ramsey’s arrest.

                                            III.

                         REVIEW ON SUMMARY JUDGMENT

        A court’s job when assessing a motion for summary judgment is to determine

  whether there exists a genuine dispute as to a material fact. A material fact is one

  that influences the outcome. “Summary judgment is only proper when ‘there is no

  genuine dispute as to any material fact and the movant is entitled to judgment as a

  matter of law.’” Doe v. Trustees of Boston College, 892 F.3d 67, 79 (1st Cir. 2018)

  (quoting Fed. R. Civ. P. 56(a)). When confronted with cross-motions, the Court must

  treat them independently. My inquiry, therefore, is to determine with respect to each

  Count of the complaint whether there are material facts sufficiently in dispute that

  “a reasonable jury could resolve the point in favor of the nonmoving party.” Id.

  (quoting Rivera-Muriente v. Agosto-Alicea, 959 F.2d 349, 352 (1st Cir. 1992)).




                                             8
Case 1:17-cv-00078-MSM-PAS Document 46 Filed 09/30/20 Page 9 of 22 PageID #: 857




                                            IV.

                                    LEGAL ANALYSIS

                        A. Counts I and II: Prolonged Detention
                                 of Eldominic Ramsey

        The starting point for this discussion is Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868,

  20 L.Ed.2d 889 (1968), whose holding that investigatory stops must be predicated on

  “reasonable suspicion,” is now more than a half-century old. The past five decades

  have been filled with one refinement after another about when police can stop whom,

  for how long, with what purpose, and what they can do to the person stopped. This

  case brings into play those refinements as they involve the length of detention of those

  in an otherwise lawfully stopped vehicle. A “routine traffic stop” is analogous to a

  brief investigative detention under Terry. Berkemer v. McCarty, 468 U.S. 420, 439-

  40, 104 S.Ct. 3138, 3150, 82 L.Ed.2d 317 (1984). During that stop, the police may

  investigate the infraction and take certain steps to ensure their own safety. Typical

  steps include checking license, registration and insurance, and running checks for

  outstanding warrants. United States v. Clark, 879 F.3d 1, 4 (1st Cir. 2018). The

  driver may be ordered out of the car, Pennsylvania v. Mimms, 434 U.S. 106, 111, 98

  S.Ct. 330, 333, 54 L.Ed.2d 331, 337 (1977), as may the passenger. Maryland v.

  Wilson, 519 U.S. 408, 414-15, 117 S.Ct. 882, 886, 137 L.Ed.2d 41, 48 (1997).

        In 2005, the High Court turned its attention squarely to the duration of the

  stop for a routine traffic infraction.12 In Illinois v. Caballes, 543 U.S. 405, 125 S.Ct.



  12Two decades earlier, the Court had upheld a 20-minute detention of a Terry-like
  stop of a vehicle based on reasonable suspicion of criminal activity where the officers
                                             9
Case 1:17-cv-00078-MSM-PAS Document 46 Filed 09/30/20 Page 10 of 22 PageID #: 858




  834, 160 L.Ed.2d 842 (2005), while one officer was writing the defendant a ticket for

  speeding, a second officer walked his drug-sniffing dog around the car. When the dog

  “alerted” next to the trunk, the officer searched the trunk, found marijuana and

  arrested the driver. Having previously concluded that a “canine sniff” of already-

  seized luggage is not a search, United States v. Place, 462 U.S. 696, 707, 103 S.Ct.

  2637, 2645, 77 L.Ed.2d 110, 121 (1983), the Court held that so long as the “sniffing”

  did not prolong the routine traffic stop, it was not unlawful. “[A] seizure that is lawful

  at its inception can violate the Fourth Amendment if its manner of execution

  unreasonably infringes interests protected by the Constitution.” Caballes, 543 U.S.

  at 407, 125 S.Ct. at 837. A seizure justified by the interest in issuing a ticket reaches

  the “unreasonable” point “if it is prolonged beyond the time reasonably required to

  complete that mission.” Id.

        The same principle governs an officer’s questioning in connection with the stop.

  Inquiries, even about matters unrelated to the justification for the stop, do not reach

  that same “unreasonable” point “so long as those inquiries do not measurably extend

  the duration of the stop.” Arizona v. Johnson, 555 U.S. 323, 333, 129 S.Ct. 781, 788,

  172 L.Ed.2d 694, 704 (2009).       Johnson upheld the frisk of a passenger whose

  responses during brief questioning gave the officer a reasonable suspicion that he was

  armed. Id, 555 U.S. at 334, n.2, 129 S.Ct. at 788, n. 2.




  were diligent and did not unreasonably delay. United States v. Sharp, 470 U.S. 675,
  687-88, 105 S.Ct. 1568, 1576, 84 L.Ed.2d 605, 617 (1985).
                                             10
Case 1:17-cv-00078-MSM-PAS Document 46 Filed 09/30/20 Page 11 of 22 PageID #: 859




        Rodriguez v. United States, 575 U.S. 348, 135 S.Ct., 1609, 191 L.Ed.2d 492

  (2015), enunciated the logical conclusion stemming from Johnson and Caballes.

  Rodriguez was much like Caballes, with one result-determinative factual difference:

  in Rodriguez, the canine tour around the vehicle occurred after the driver resolved

  the traffic infraction and a warning ticket had been written for driving on the

  shoulder of the road. Id., 575 U.S. at 352, 135 S.Ct. at 1613. In contrast, in Caballes,

  the sniffing was simultaneous with the writing of the speeding ticket and therefore

  did not add time to the stop. Drawing from Caballes and Johnson, both supra, the

  Rodriguez Court confirmed that unless independently supported by individualized

  suspicion of criminal activity, investigations into offenses unrelated to the traffic stop

  are not lawful if they prolong the stop beyond “the amount of time reasonably

  required to complete the stop’s mission.” Id., 575 U.S. at 361, 135 S.Ct. at 1618.13

        In this case, neither side disputes that the “mission of the stop” was completed

  in about the first five minutes. From that point on, the stop was prolonged for no

  reason other than Donley’s desire to ascertain the passenger’s identity … and his

  incredulity at the responses he was receiving. It is not settled whether officers can,

  in fact, demand proof of a passenger’s identity, United States v. Clark, 879 F.3d at 5,

  but the plaintiffs do not challenge Donley’s demand that the passenger identify




  13The seizure of methamphetamines resulting from the sniffing in Rodriguez was
  neither upheld nor deemed unlawful, but instead remanded for an inquiry into
  whether the sniffing rested on independent individualized suspicion of criminal
  activity. Id.


                                             11
Case 1:17-cv-00078-MSM-PAS Document 46 Filed 09/30/20 Page 12 of 22 PageID #: 860




  himself, so that question need not be addressed.14 The question here is: what was it

  lawful for Donley to do after that initial demand, and after the passenger provided a

  name, date of birth, and address.

        If before prolonging the stop, officers hear answers that give rise to reasonable

  suspicion of unrelated criminal activity, they may continue to press. In Clark, for

  example, the passenger said he had lived in Maine for five years but had no Maine

  ID, gave three differing dates of birth, and claimed an age that didn’t match either of

  them. A match on one of the dates of birth then revealed outstanding warrants. The

  tolerable duration of a stop, the Circuit declared, “is determined by the seizure’s

  ‘mission’ – to address the traffic violation that warranted the stop and attend to

  related safety concerns.”   Clark, 879 F.3d at 4.     The additional one minute of

  questioning occasioned by the inconsistent answers did not unlawfully prolong the

  stop. Id. at 5. Similarly, in United States v. Dunbar, 553 F.3d 48, 56 (1st Cir. 2009),

  the officers learned information while they were writing out the ticket that not only

  revealed an expired license, but also inconsistent answers of the driver and

  passenger. In the instant case, however, the passenger gave a name, a date of birth

  and an address that were corroborated by Renee Souza; his answers were




  14 See Hiibel v. Sixth Judicial District Court of Nevada, Humboldt County, 542 U.S.
  177, 187-88, 124 S.Ct. 2451, 2459, 159 L.Ed.2d 292, 304 (2004) (affirming the ability
  of states to require that suspects -- those reasonably suspected of committing or
  having committed a crime – disclose their names during a Terry stop). But see Clark,
  879 F.3d at 4, noting that Supreme Court precedent would indicate the same is true
  of passengers.
                                            12
Case 1:17-cv-00078-MSM-PAS Document 46 Filed 09/30/20 Page 13 of 22 PageID #: 861




  inconsistent neither with each other nor with any other information Donley had at

  the time.

         This case is much like United States v. Henderson, 463 F.3d 27 (1st Cir. 2006).

  There, after completing his interaction with the driver, the officer focused on the

  passenger’s identity. Most of the opinion explained why the Circuit found clearly

  erroneous the district court’s findings of fact that led to its denial of a motion to

  suppress a handgun ultimately found on the passenger’s person. The relevant portion

  of Henderson to this case is the part that holds that the prolonging of the traffic stop,

  for upwards of 20 minutes in order to pursue the passenger’s identity, was unlawful:

         Kominsky’s demand for Henderson’s identifying information and his
         subsequent investigation of Henderson expanded the scope of the stop,
         changed the target of the stop, and prolonged the stop.

         … There was no particularized reason, discounting the discredited
         seatbelt violation, for Kominsky to launch into an investigation of
         Henderson. Kominsky might reasonably have asked Henderson for his
         license to see if he could drive the car back to Boston. But when
         Henderson responded that he did not have his license, there was, as the
         district court found, no further reason to inquire about his ability to
         drive Alford’s car back to Boston. … Kominsky did not perceive any
         danger from Henderson, nor did Kominsky have any reason to suspect
         that Henderson was engaged in any kind of illegal activity.

  Id. at 46-47.

         The above could have been written about the Ramsey detention.             Donley

  offered no articulable suspicion that the passenger here was engaged in any criminal

  activity.       The continued detention was not “independently supported by

  individualized suspicion” of criminal activity. Rodriguez, 575 U.S. at 357, 135 S.Ct.

  at 1616. Donley’s position that he found it “unusual” that a person would have no



                                             13
Case 1:17-cv-00078-MSM-PAS Document 46 Filed 09/30/20 Page 14 of 22 PageID #: 862




  driver’s license, no criminal history and no warrants outstanding rests on nothing

  empirical, nor even any claim by him of a correlation between the lack of a driver’s

  license and commission of crimes. Certainly, the absence of a criminal history or

  record of outstanding warrants would suggest the opposite. Moreover, his assertion

  that the passenger spelled the name “Eldominic” in a “rehearsed” way is entitled to

  no weight at all.15 Not only didn’t Donley describe what “rehearsed” meant, there are

  any number of reasons why a person might spell “Eldominic” for an officer in a stilted

  way: it is an unusual name and its holder may well be used to listeners not being

  familiar with it; and everyone, innocent or guilty, is nervous when questioned by

  police officers. And, most telling, there was no reason for the passenger to have

  anticipated being stopped and therefore, even if he were actually Edrick, there was

  no reason for him to “rehearse” giving a false name. Delay because of a defendant’s

  “implausible answers and nervous demeanor,” combined with the passenger’s

  inability to identify the state in which he was licensed or remember his address, may

  warrant suspicion of a false name. United States v. Chaney, 584 F.3d 20, 26 (1st Cir.

  2009). There were no such circumstances here.

        By the time Donley completed his “mission” – explaining to Souza that she

  needed to have the Registry fix the discrepancy between registration and plate – he

  had uncovered no information of an incriminating or suspicious nature that would



  15The Ramseys point to Donley’s deposition testimony that characterized the way the
  passenger said the name differently: that it was “slow and deliberate, announcing
  the information before spelling it.” The difference is immaterial. One can only guess
  that the Eldominics of this world, unlike the Johns or Jesuses, might be used to
  having to spell their names slowly.
                                           14
Case 1:17-cv-00078-MSM-PAS Document 46 Filed 09/30/20 Page 15 of 22 PageID #: 863




  warrant continuing to detain this vehicle. Compare United States v. Orth, 873 F.3d

  349, 357 (1st Cir. 2017) (reasonable to prolong detention in order to frisk where high

  crime area, occupants nervous and refused to open the glove compartment to find

  car’s registration, the passenger was aggressive and Orth would not to keep his hands

  on the dashboard as directed). At that point, federal law required that he release its

  occupants. As Rhode Island generally follows federal law in interpreting Art. I § 6 of

  the state Constitution, and has not held to the contrary in this context,16 the

  passenger in the car can be said to have suffered a violation of his state constitutional

  right to be free from unreasonable seizures, as well as his federally-guaranteed right

  to the same.

                          B. Counts I and II: Qualified Immunity
                             with respect to Eldominic Ramsey

           Having concluded that Eldominic Ramsey, if proven at trial to have been the

  passenger, is entitled to a finding of constitutional violation under both the state and

  federal Constitutions, the Court must determine whether the defendants are entitled

  to qualified immunity. Qualified immunity shields government officials performing

  discretionary functions “insofar as their conduct does not violate clearly established

  statutory or constitutional rights of which a reasonable person would have known.”

  Ayala Serrano v. Cruz Lebron Gonzalez, 909 F.2d 8, 13 (1st Cir. 1990), quoting




  16   State v. Taylor, 621 A.2d 1252, 1254 (R.I. 1993) (with rare exceptions and in order
  to afford greater protections to criminal defendants, Rhode Island “follows federal
  precedents and interprets article I, section 6, of the Rhode Island Constitution as
  identical to the Fourth Amendment to the United States Constitution.” ).
                                              15
Case 1:17-cv-00078-MSM-PAS Document 46 Filed 09/30/20 Page 16 of 22 PageID #: 864




  Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 2738, 73 L.Ed.2d 396, 410

  (1982).

        At the time of this stop in March 2014, federal law was clear that a routine

  traffic stop could not be prolonged beyond the time necessary to complete it, absent

  independent articulable suspicion of criminal activity. Back in 2005, Caballes had

  employed the operative reference to the “mission” of the stop and declared that a

  seizure justified by the interest in issuing a ticket reaches the “unreasonable” point

  “if it is prolonged beyond the time reasonably required to complete that mission.”

  Caballes, 543 U.S. at 407, 125 S.Ct. at 834. Henderson, involving nearly identical

  facts as this, was decided in 2006. And in 2010 the Circuit Court noted the holding

  of Muehler v. Mena, 544 U.S. 93, 101, 125 S.Ct. 1465, 1471, 161 L.Ed.2d 299, 308

  (2005), that reasonable suspicion is not required to question about immigration

  status so long as the detention is not prolonged thereby.   Estrada v. Rhode Island,

  594 F.3d 56, 63 (1st Cir. 2010). Although Rodriguez was not decided until the year

  after this stop occurred, Rodriguez was neither a departure from previous cases nor

  new law.

        Any reasonable officer in Donley’s position would have known that once he

  resolved the registration issue with Souza, he could not prolong the traffic stop

  without articulable suspicion that either the driver or passenger were committing, or

  had committed, a crime. Nothing offered by the defendants supplies that suspicion.

  The defendants are, therefore, not entitled to qualified immunity under federal law

  and, as a consequence, they are denied that immunity with respect to the R.I. Const.



                                           16
Case 1:17-cv-00078-MSM-PAS Document 46 Filed 09/30/20 Page 17 of 22 PageID #: 865




  Art. I sec. 6 claim as well.    Estrada, 594 F.3d at 63, citing Hatch v. Town of

  Middletown, 311 F.3d 83, 89-90 (1st Cir. 2002) (Rhode Island qualified immunity

  defense analogous to federal doctrine).

                              C. The Jury Issue of Identity
        As noted infra at p. 2, a finding by the Court of a constitutional violation, based

  on facts that are either undisputed or asserted by the defendants, combined with a

  finding on the same facts that qualified immunity is not appropriate, would ordinarily

  result in an award of summary judgment on liability on Counts I and II. However,

  because the question of the identity of the passenger is genuinely in dispute and is

  without a doubt material, the Court cannot grant summary judgment to the plaintiff.

        There is no question that most of the evidence demonstrates that Eldominic

  Ramsey was the passenger in the car. First, of course, there is Eldominic’s own

  assertion of that fact. Second, there is the assertion of the driver, Renee Sousa, that

  Eldominic was her passenger. Third, the information given by the passenger – that

  he had no Rhode Island driver’s license, his date of birth, his address, that he had

  once been arrested but it had been dismissed – is consistent with the passenger’s

  identity as Eldominic. Fourth, there is Edrick’s contention that he was not the

  passenger. And fifth, there does not seem to be any evident reason why the passenger

  would lie about his identity since he was not suspected of committing any crime and

  neither Eldominic nor Edrick was wanted on an outstanding warrant.

        But slim as the evidence is that supports the opposite conclusion, Officer

  Donley has testified under oath at a deposition that he examined booking cards

  showing the faces of both Eldominic and Edrick Ramsey, and he is certain the man

                                            17
Case 1:17-cv-00078-MSM-PAS Document 46 Filed 09/30/20 Page 18 of 22 PageID #: 866




  he saw in the vehicle was Edrick. The Court cannot say that a jury could not

  reasonably credit the officer’s testimony if it found him to be credible or found that

  the plaintiff’s witnesses were not. Therefore, the defendant is entitled to put that

  dispute before a jury, and summary judgment cannot be awarded on Count I or II to

  Eldominic.


                       D. Count III: Eldominic False Imprisonment
                           Arising from the Vehicle Detention
         False imprisonment is a state law claim, derived from common law. Dyson v.

  City of Pawtucket, 670 A.2d 233, 238-39 (R.I. 1996). False imprisonment means

  confinement without legal authority. Powers v. Carvalho, 368 A.2d 1242, 1246-47

  (R.I. 1977). It is restraint without legal justification or color of legal authority.

  Henshaw v. Doherty, 881 A.2d 909, 919 (2005). Typically, arrests that constitute

  false imprisonment are made without a warrant or any previous legal process.

  Calero-Colon v. Betancourt-Lebron, 68 F.3d 1, 4 (1st Cir. 1995). For the same reasons

  that rendered the prolonged detention of the passenger unconstitutional, that

  detention constituted false imprisonment, and the defendants’ motion for summary

  judgment on this claim is denied.       But the same factual dispute about identity

  precludes granting summary judgment in favor of Eldominic Ramsey on this Count.

  The false imprisonment claim must go to a jury to resolve the identity issue. If that

  issue is resolved in Eldominic’s favor, he is entitled to a verdict on liability.




                                              18
Case 1:17-cv-00078-MSM-PAS Document 46 Filed 09/30/20 Page 19 of 22 PageID #: 867




             E. Edrick’s Claims: Counts I, II, IV, V and VI, False Imprisonment,
             Unlawful Arrest, and Constitutional and Tort Malicious Prosecution

         Edrick claims he was the victim of an unlawful arrest and a malicious

  prosecution, to such an extent that it rose beyond a mere state tort to the level of state

  and federal constitutional violations, with liability under 42 U.S.C. 1983 for a

  violation of civil rights. The elements of these claims are connected, as explained

  below. In the end, there are too many genuine disputes of material fact, largely

  stemming from the unresolvable factual issue of which Ramsey was in the car. The

  identity dispute again lies at the heart of the Court’s inability to grant summary

  judgment for either Edrick or the defendants.

         Derived from the common law, the elements of malicious prosecution are: (a)

  an arrest made under lawful process; (b) initiated by a party acting with malice and

  without probable cause. Dyson, 670 A.2d at 239. Additionally, the plaintiff must

  prove that the prosecution initiated by the defendant(s) terminated in his or her

  favor. Henshaw, 881 A.2d at 915. The element of lack of probable cause is, of course,

  an element of the constitutionally unlawful seizure claims put forth in Counts I and

  II.   Liability for the state tort is a condition precedent, though not a sufficient

  condition, to a constitutional-level claim of malicious prosecution for the violation of

  civil rights, as the latter also requires a showing of a deprivation of a federally-

  protected right. Nieves v. McSweeney, 241 F.3d 46, 54 (1st Cir. 2001).

         In this case, the viability of a claim for malicious prosecution rests on whether

  plaintiff can support the twin elements of malice on the part of Donley and lack of




                                             19
Case 1:17-cv-00078-MSM-PAS Document 46 Filed 09/30/20 Page 20 of 22 PageID #: 868




  probable cause for his arrest. Henshaw, 881 A.2d at 915.17 Malice means “motivated

  by ill will or hostility.” Clyne v. Doyle, 740 A.2d 781, 783 (R.I. 1999). If the scar on

  Eldominic’s nose existed at the time of the stop, and in a jury’s view was so prominent

  that it could not be missed, a jury could conclude that there was no probable cause,

  once Donley saw the booking cards, for him to conclude that it was Edrick in the car.

  It could also conclude that Donley deliberately omitted mention of the scar from the

  affidavit in order to obtain a warrant when otherwise, he feared, it would have been

  denied. From that conclusion, an inference of malice could be drawn. See e.g.,

  Rodriguez-Esteras v. Solivan-Diaz, 266 F. Supp.2d 270, 279 (D.P.R. 2003) (if plaintiff

  could prove officer lied about strength of the evidence at preliminary hearing, that

  would be sufficient to demonstrate malice). Moreover, the physical dissimilarity

  between Eldominic and Edrick could, depending on what jurors believed, support an

  inference that Donley was motivated by a malicious desire to demonstrate that the

  passenger had tried to “dupe” him, and not by a good faith interpretation of the

  situation. The same factual disputes preclude summary judgment on Edrick’s claims

  of tort and constitutionally infirm false imprisonment.           Although an officer is

  generally entitled to rely on a warrant to protect him or her from a false arrest claim,

  Horton v. Portsmouth Police Dept., 22 A.3d 1115, 1124 (R.I. 2011), s/he is not

  protected if false information was knowingly provided. Henshaw, 881 A.2d at 919.

  Cf., Graff v. Motta, 695 A.2d 486, 491 (R.I. 1997) (officer could be liable for false arrest




   The remaining two elements – that a prosecution was initiated against the plaintiff
  17

  Edrick and that it terminated in his favor – are undisputed and easily met. Id.
                                              20
Case 1:17-cv-00078-MSM-PAS Document 46 Filed 09/30/20 Page 21 of 22 PageID #: 869




  if warrant he obtained was retaliatory). Here, a jury could conclude that the omission

  of the scar information was misleading enough to render the affidavit in support of a

  warrant tantamount to providing false information.

         For these reasons, I conclude that a genuine dispute of material fact exists with

  respect to the state tort claim of malicious prosecution, and a fortiori, the

  constitutionalization of that claim. Nieves, 241 F3d at 53.18 For the same reasons, a

  genuine dispute of material fact exists with respect to Edrick’s constitutionally based

  claims of false imprisonment.

                 F. Qualified Immunity with respect to Edrick Ramsey

         The right to be free from malicious prosecution was clearly settled at the time

  Nieves v. McSweeney, supra was decided in 2001, and cases in this Circuit since that

  time (and before the incident here occurred) have only reinforced that what was

  assumed arguendo in Nieves represents federal law. See e.g., Diaz-Colon v. Toledo-

  Davila, 922 F. Supp.2d 189, 200 (D.P.R. 2013); Rodriguez Esteras v. Solivan Diaz,

  266 F. Supp.2d at 280; Grant v. John Hancock Mutual, Life Ins. Co., 183 F. Supp.2d

  344, 350 (D. Mass. 2002). The same is true of false imprisonment. If a constitutional

  violation was committed at all, here, defendants Donley and Metfooney cannot be

  shielded from liability by qualified immunity.          Therefore, and for the reasons



  18
    Although all the Circuits addressing this have concluded that a deprivation of
  liberty is sufficient to elevate a state tort malicious prosecution action to a civil rights
  case, the First Circuit still assumes arguendo that this is so.18 Nieves, 241 F.3d at
  54; Rodriguez Esteras v Solivan Diaz, 266 F.Supp.2d at 280. Between the Albright
  decision and 1999, every circuit considering the question had decided that “malicious
  prosecution by state actors may violate the Fourth Amendment.” Id. at 282 and cases
  cited therein.
                                              21
Case 1:17-cv-00078-MSM-PAS Document 46 Filed 09/30/20 Page 22 of 22 PageID #: 870




  supporting the denial of summary judgment on the malicious prosecution claim itself,

  I DENY the cross-motions of Edrick Ramsey (ECF No. 34) and of the defendants (ECF

  No. 32) for summary judgment.

        Finally, the plaintiffs have alleged sufficient facts to support a claim under

  Monell v. Dept. of Soc. Serv. of City of N.Y., 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d

  611 (1978), for insufficient training on the prolonged detention issue. Santiago v.

  Fenton, 891 F.2d 373, 381-82 (1st Cir. 1989). There was at the time clearly settled

  federal law and they are entitled to attempt to convince a jury that the officers’ actions

  resulted from a lack of training on the part of the municipality,19 approval by the City

  of the practice, or a deliberate indifference on its part. Id.

                                              V.

        For the reasons stated herein, all motions for summary judgment (ECF Nos 32

  and 34) are DENIED. However, if this case goes to trial, a directed verdict on Counts

  I, II and III will be entered for Eldominic Ramsey should the jury determine he was

  the passenger in the vehicle.

  IT IS SO ORDERED:



  ____________________________________
  Mary S. McElroy
  United States District Judge


  Date: September 30, 2020


  19The plaintiffs have offered deposition testimony from supervisory Pawtucket Police
  personnel that offers were trained that they could demand identification information
  from passengers and continue a detention to pursue that questioning.
                                              22
